department of the treasury internal_revenue_service washington d c date cc dom it a uilc number release date internal_revenue_service national_office service_center advice memorandum for district_counsel brooklyn cc ner brk attn jody tancer from subject acting assistant chief_counsel income_tax accounting cc dom it a significant service_center advice under rra98 tefra and spousal notice requirements this responds to your request for significant advice in connection with a question posed by the tefra coordinator of the brookhaven service_center issue whether sec_3201 of the internal_revenue_service restructuring and reform act of rra98 requires the service to send separate tefra notices to a nonpartner spouse in tefra_audit cases where a partner in a tefra partnership and his her spouse file a joint income_tax return under sec_6013 of the code conclusion under certain circumstances sec_3201 of rra98 may require the service to send separate tefra notices to nonpartner spouses where a tefra partner files a joint income_tax return with his her spouse the determination of which tefra notices are practicable under sec_3201 of rra98 is a business decision to be made by the service discussion in order to determine if under sec_3201 of the rra98 it is necessary to send a tefra notice to a nonpartner spouse it is first necessary to understand the purpose of sec_3201 of rra98 the partnership audit procedures required by the tax equity and fiscal responsibility act of tefra pub_l_no 96_stat_646 and the specifics of the service’s current tefra notice procedure sec_6013 permits a husband and wife to file one joint income_tax return sec_6013 provides that if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several sec_3201 of rra98 provides that the secretary_of_the_treasury shall wherever practicable send any notice relating to a joint_return separately to each individual filing the joint_return the legislative_history of sec_3201 is minimal however the intent of this provision is to ensure that all joint filers will be made aware of activities that will affect their individual liability on a joint_return and fully informed of their rights and responsibilities with respect to the administration of their federal_income_tax obligations sec_3201 imposes a two-prong test to determine if a separate notice must be mailed to both spouses where a joint income_tax return is filed first is the communication with the taxpayer a notice relating to a joint_return second is it practicable to send a notice separately to each individual filing the joint_return in order to determine if separate tefra notices must be sent to both spouses where a joint_return is filed it is first necessary to understand both the basic taxation of partnerships as well as the specifics of the tefra_audit procedures the tax treatment of partnerships is generally controlled by subchapter_k of the code sec_701 through sec_701 provides that the partners of a partnership in their separate or individual capacities and not the partnership itself will be liable for the income taxes of the partnership in other words a partnership is a conduit_entity in which all items of gains losses credits deductions etc flow through from the entity to the individual partners of the partnership as such the tax_attributes of the partnership flow through to the individual partners in proportion to their allocable share of partnership items where a partner is married and files a joint income_tax return the partner and his her spouse are jointly and severally liable for the partner’s share of income from the partnership as provided by sec_6013 thus partnership items relating to one spouse affect the tax treatment of both spouses on a joint_return in congress enacted tefra which contained distinct partnership level audit procedures for certain partnerships the tefra_audit rules do not however apply to all partnerships sec_6231 defines a partnership for tefra purposes as a partnership required to file a form_1065 u s partnership return of income except partnerships with or fewer partners each of whom is an individual other than a nonresident_alien a c_corporation or an estate of a deceased partner tefra partnership the tefra partnership provisions sec_6221 through require consistent treatment of partnership items among a tefra partnership and its partners accordingly all tefra partnership items will be determined at the partnership level in a unified partnership proceeding rather than a separate proceeding with each partner see h_r conf_rep no 97th cong 2d sess date the tefra_audit procedures provide for two distinct types of statutory notices to partners sec_6223 requires the service to mail each notice_partner whose name and address is furnished to the service notice of the beginning of an administrative_proceeding at the partnership level nbap sec_6223 requires the service to mail each notice_partner whose name and address is furnished to the service notice of the final_partnership_administrative_adjustment fpaa sec_6231 defines the term partner for purposes of tefra as a a partner in the partnership and b any other person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership sec_301_6231_a_2_-1t a of the procedure and administration regulations provides that generally a spouse who files a joint_return with an individual holding a separate interest in the partnership shall be treated as a partner for purposes of subchapter_c of chapter of the code the tefra partnership rules sec_301_6231_a_2_-1t a provides that except for partner’s spouses identified on the partnership return or identified as a partner for purposes of the tefra partnership rules a spouse who files a joint_return with an individual holding a separate interest in the partnership shall be treated as receiving any notice received by the individual holding the separate interest accordingly under the existing regulations a nonpartner spouse is deemed to receive all tefra notices received by his her partner spouse sec_301_6231_a_12_-1t b provides that an individual who holds a joint interest in a see sec_6231 for a definition of notice_partner note that for partnerships with more than partners a partner must have at least a percent interest in the partnership to receive notice sec_6223 partnership with his or her spouse and is identified on the return as a partner shall be entitled to receive separate notices of course these temporary regulations were written prior to enactment of sec_3201 of rra98 the service has interpreted the phrase any notice in sec_3201 of rra98 to include at a minimum all notices required to be sent to taxpayers by the internal_revenue_code such as statutory notices of deficiency required by sec_6212 both the nbap and fpaa notices are required by the code accordingly it is necessary to determine if the nbap and fpaa notices meet the two prongs of the sec_3201 test as outlined above both the nbap and fpaa notices are notices relating to a joint_return nonpartner spouses of partners who file joint returns will be jointly and severally liable for any adjustment to the joint_return in accordance with sec_6013 since the nbap and fpaa notices both meet the first prong of the sec_3201 test it is next necessary to determine if they also meet the second prong of the sec_3201 test currently the service adheres to the following procedure with respect to tefra audits first an examiner selects a partnership return for audit based upon internal guidelines after the examiner reviews the return and determines that an audit is appropriate she accesses the partnership database which contains the names and addresses of the partners in the partnership as listed on the partners’ schedule k-1s nbaps are system generated for all partners known to the service in accordance with statutory requirements once the audit is complete and a final_determination with respect to the partnership return has been made the examiner again consults the partnership database for a list of known partners as required by statute fpaas are system generated and mailed to the address of each individual partner as listed on the partners’ schedule k-1s if either the nbap or fpaa are returned to the service as undeliverable the service consults the masterfile for the last know address of the individual partner as discussed above both the nbap and fpaa notices relate to potential joint_return liability in order to determine if separate notices are necessary for each spouse it is necessary to determine if it is practicable to mail separate nbap and fpaa notices the determination of whether mailing of separate nbap and or fpaa notices in tefra cases is practicable is a business decision to be made by the service after considering all relevant facts and circumstances factors to consider in making that decision include but are not limited to how the notice is generated ie manually or machine generated2 the volume mailed each year whether the notice is sent by regular certified or registered mail and economic factors such as how much it would cost to produce a duplicate notice the cost and difficulty of reprogramming and the estimated implementation cost a decision regarding what is practicable in a particular situation will need to be revisited as circumstances change while it may not be feasible today to reprogram computers in light of y2k and other concerns it may be feasible to reprogram in the near future finally we believe consideration should also be given to the information available to the examiner prior to the mailing of the nbap and fpaa notices under current practice the examiner has no reason to know whether a joint income_tax return was filed by an individual partner unless an nbap or fpaa is returned to the service as undeliverable if an nbap or fpaa notice is returned undeliverable the examiner consults the masterfile for the first time at this stage the examiner knows or should know the filing_status of the partner the service may conclude that it is more practicable to send separate tefra notices once it has consulted the masterfile because the examiner knows whether the partner filed a joint_return while at the same the service may also conclude that it is not practicable to send a separate tefra notice under normal circumstances because the masterfile is not consulted prior to mailing a tefra notice and accordingly an examiner preparing a tefra notice without consulting the masterfile would not know whether or not a partner filed a joint_return however as stated above the determination of practicability is not a legal issue instead the determination of practicability is a business decision to be made by the service note that the service has determined that all manually generated notices required by statute will be mailed to each spouse filing a joint_return in separate envelopes regardless of which irs function generates the notice see eg chief of operations officer john m dalrymple’s date memorandum to regional commissioners executive officer for service_center operations regarding relief from joint_and_several_liability on joint_return sec_6015 if you have any questions regarding this memorandum please contact marc c porter at heather c maloy by _______________________________ judith m wall chief branch
